 BULK HAULERSBulk Haulers,Inc.andChauffeurs,Teamsters andHelpers, Local 633 of New Hampshire,affiliatedwith internationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 1-CA-7998November 22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn June 9, 1972, Administrative Law Judge'Sydney S. Asher issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed.'The title of "Trial Examiner"was changed to "Administrative LawJudge"effectiveAugust 19, 1972.2We agree withthe findingbelow thatSteve Monas is not a supervisorwithin the meaningof the ActWe note that Monas was the senioremployeeand the most"experienced"worker in the warehouse,and that hehad been giventhe title of leadman.However, the uncontradicted testimonyof Law and Thernaulta indicatesthatMonas performs routine warehousework, is paid hourlyas are the other warehouseemployees;does not havethe authorityto hire,fire, or disciplineor effectivelyto recommend suchaction, does not evaluate the employees'work;is not responsible for thedaily operationof the warehouse,and makes no managerial decisions Withregard to thisquestion we attach no significanceto Themaulta's ambiguoustestimonythatMonascould "possibly"grant time off to sick employees,since the record isclear thatthis is the normal duty of WarehouseSupervisorCharles McKayTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, Trial Examiner: On December 14,1971,Chauffeurs,Teamsters and Helpers, Local 633 ofiIn its brief,the Respondent states that the admissibility of Resp. Exit12 for identification"was left open."This is erroneous.On page 354 of thetranscript the exhibit was rejected.This ruling is reflected in the officialreporter's stamp which the exhibit bears2The Respondent is, and at all material times has been, a NewHampshire corporation with its principal office and place of business in389New Hampshire,affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union,filed charges againstBulk Haulers,Inc., Nashua,New Hampshire,herein calledtheRespondent.Based on these charges, the GeneralCounsel of the National Labor Relations Board,hereincalled the General Counsel, on January 31,1972, issued acomplaint alleging that since on or about December 3,1971, theRespondent has interfered with,restrained, andcoerced its employees in certain specified respects; andthat the Respondent discharged Ronald V. Hall, anemployee, on or about December9, 1971,and since thenhas refused to reinstate him, because he joined or assistedtheUnion or engaged in other concerted activities. It isalleged that this conduct violated Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act.The Respondentfiled an answer admitting that it discharged Ronald V.Hall, an employee,on or about December 9, 1971, andsince then has refused to reinstate him, but denying that itdid so for the reasons stated in the complaint,and denyingthe commission of any unfair labor practices.Upon due notice,a hearing was held before me onvarious dates between March 21 and April 5, 1972, bothdates inclusive,atNashua,New Hampshire.All partieswere represented and participated fully in the hearing. Atthe close of the hearing the Respondent moved that thecomplaint be dismissed for lack ofa prima faciecase.Ruling on this motion was reserved.The motion is nowgranted for the reasons set forth herein.After the close ofthe hearing,the General Counsel and the Respondent filedbriefs, which have been carefully considered.Upon the entire record,'and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMattersThe complaintalleges, the answer admits, and it is foundthat theRespondent is, and at all material times has been,an employerengaged in commerce as definedin the Act,and its operations meet the Board's jurisdictional stand-ards.2The partiesstipulated, and it is found,that theUnion is,and at all material times has been, a labor organization asdefined inthe Act.B.The BackgroundLaw Motor Freight has been in existence for some time.Itmaintains a place of business in Nashua,and is licensedby the Interstate Commerce Commission, herein called theICC, as a common carrier. In December 1971, Law MotorNashua, NewHampshireIt is an ICClicensed contract carrier perfornunginterstate freight transportation services.During the year priorto January31,1972,theRespondent'sgross revenue from interstate operationsinvolving firms which themselves engaged in interstate commerce exceeded$50,000.200 NLRB No. 61 390DECISIONSOF NATIONALLABOR RELATIONS BOARDFreight employed approximately 80 nonsupervisory work-ers.LawWarehouses, Incorporated, has since 1955maintained a commercial public warehouse in Nashua. InDecember 1971 its working complement consisted ofapproximately five nonsupervisory employees. The Res-pondent, which is also based in Nashua, was incorporatedin 1964 and was certified by the ICC in 1970 as a contractcarrier. In December 1971 it employed approximately sixnonsupervisory employees, all of whom were drivers. TheRespondent and Law Motor Freight share the sameterminal facilities.All three separate corporations havesome common management. George B. Law, who ownshalf the stock of the Respondent, half the stock of LawWarehouses, and 77 percent of the stock of Law MotorFreight, is treasurer of all three. He determines the laborrelations policies of each of these three concerns.In 1970 and 1971 Law Motor Freight had a collective-bargaining contract with the Union covering the workingconditions of its drivers. This contained a clause requiringthe employees, as a condition of employment, to join theUnion within 30 days after hiring. So far as the recordshows, neither the Respondent nor Law Warehouses,Incorporated,has ever recognized any union as therepresentative of its employees.From its inception the Respondent has had only twocustomers, the United States Steel Corporation and theNew Hampshire State Liquor Commission, herein calledthe Commission.We are concerned here only with theCommission's contract, to which approximately four full-timedrivershave been assigned. The Respondent'sprincipal function under that contract is to ship liquor bymotor to the Commission's warehouse in Concord, NewHampshire, from four distilleries:Heublein, Inc., inHartford, Connecticut, 106 miles from Nashua; Fleish-mann's in Peekskill, New York, 210 miles from Nashua;Standard Brands (Seagram's) in Lasalle (Montreal), P. Q.,Canada, 270 miles from Nashua; and Taylor Wines inHammondsport,New York, 370 miles from Nashua.Under the contract the liquor must be picked up at thedistilleries at an appointed hour; 3 failure to pick up ontime is considered a "service failure." It is important to theRespondent that the drivers arrive at the pickup point at orbefore the designated times; frequent service failures canendanger the Respondent's contractual relationship withthe Commission.The procedure followed by a driver on an assignment isusually as follows: The afternoon before the scheduled run,he picks up his papers. Taking into account the appoint-ment hour and predicted weather conditions, he leaves theRespondent's Nashua terminal in the early morning with atractor hauling an empty trailer. Although the Respondentsuggests a departure hour, this decision is left to thedriver's discretion.Upon arrival at the pickup point (thedistillery) the driver waits while the cargo is loaded into thetrailer. (If it is an overnight trip, namely, Hammondsport,he will sleep for 8 hours, as required by ICC regulations.)3The normal appointment times are Peekskill, 8 a m.; Hartford andMontreal, 7 30 a m.; and Hammondsport, 3 or 3 30 p.m.4These findings are based on McKay's credited testimony. Thernaultadmitted asking McKay whether he had been approached by the Union,and admitted that McKay answered affirmatively. However, Thernaultdenied that he was the one who brought up the subject of seniority.Next, he signs papers regarding the cargo and drives theloaded trailer to the Commission's warehouse in Concord,New Hampshire. At the Commission's warehouse he dropsthe loaded trailer from the tractor and, should one of theRespondent's empty trailers be available, substitutes theempty trailer. Then he drives back to the Respondent'sterminal, drops the empty trailer, and turns in his papers.C.Therriault'sConversation with StephenMcKaySometime between November 23 and December 5, 1971,Henry Therriault, the Respondent's vice president ofoperations, called StephenMcKay, one of the Respon-dent's drivers, into the conference room. They discussedwhat Stephen McKay thought about truckdriving andwhat he liked about working for the Respondent. Ther-nault asked McKay whether he "had been approached bythe Union," adding that McKay did not have to answer ifhe did not want to. McKay responded that he wouldanswer, and that he had been approached by the Union.Therriault remarked that, in this type of business, he"expected sooner or later" that the Respondent wouldbecome "a union job." He advised McKay that "if [theemployees] decided to go union ... to make sure thatwhat the union provided for [the employees] was enough tocompensate for the dues and membership fee." Therriaultalso pointed out that if the employees became unionizedtheRespondent "would be run differently, that, ratherthan the work being split down the middle, that the seniorman would get better work, if he chose to take betterwork." To McKay, who was not the senior driver, hepointed out: "you could come up short ...if a senior mantook the better work." 4The complaint alleges, and the answer denies, that in thisconversation Therriault interrogatedMcKay "about hisunion membership, activities and desires." " In my opinion,this overstates the case. The only question Therriault askedwas whether McKay had been approached by the Union.He did not question McKay about the time when this tookplace, or whether he had joined the Union, or how he feltabout the Union, or in what union activities he hadengaged or the identity of the person who had approachedhim. Furthermore, by assuring McKay that he need notanswer unless he wanted to, Therriault blunted whatotherwisemight have been the coercive nature of theinquiry. I conclude that the General Counsel has failed toprove by a preponderance of the evidence that Therriault'squestioning of McKay violated Section 8(a)(1) of the Act.The complaint further alleges, and the answer denies,that in this discussion Therriault "threatened [McKay]with loss of income if the Union became the employees'bargaining representative." It is true that Therriaultpointed out that, because of McKay's low seniority,McKay'searningscould be adversely affected. However,this is not a threat of action by the Respondent, but on thecontraryconstitutesmerely a prediction of what aAccording to Therriault, McKay volunteered "that he wasn't particularlyinterested"and stated that in view of his relatively low seniority "it waspossible that the seniority provisions[of a union contract] might hurt him asfar as work assignments go." Were Themault's version to be credited, Iwould not reach a different result. BULK HAULERS391negotiated collective bargaining contract might provide.And it had a reasonable basis in fact, for Therriault, in hiscapacity as a member of Law Motor Freight's manage-ment, was presumably familiar with the existing contractbetween that firm and the Union, and was in a position toenvision the type of seniority system the Union mightsucceed in installing at the Respondent's operations.Accordingly, I conclude that Therriault's prediction fallswithin the protection of the free speech provision ofSection 8(c) of the Act, and that the General Counsel hasnot established by a preponderance of the evidence thatTherriault's remarks on this occasion-threatened loss ofbenefits or otherwise violated Section 8(a)(1) of the Act.5D.The Discharge of Ronald V. Hall1.FactsRonald V. Hall was first employed as a driver by LawMotor Freight in May 1970. In compliance with therequirements of the collective-bargaimng agreement thenin effect between the Union and Law Motor Freight, Halljoined the Union. When the Respondent entered into itscontract with the Commission and began hauling liquorfrom distilleries to the Commission's warehouse in Novem-ber 1970, Hall was the first driver hired to make such runs.His immediate superior in both employments was CharlesMcKay, customer service manager for Law Motor Freight,who also acted as dispatcher for the Respondent, andgeneral foreman of Law Warehouses, Incorporated. Thepartiesagree that CharlesMcKay is, and was at allmaterial times, a supervisor of the Respondent as definedin Section 2(11) of the Act. Therriault is, and at all materialtimes was, Charles McKay's immediate superior in all ofhis capacities.On March 9, 1971, Heublein, Inc., complained to theCommission, in writing, that the Respondent "failed tomake their 7:30 a.m. appointment" on four specificoccasions during February 1971. A spokesman for theCommission referred this complaint to the Respondent,remarking: "unless [the Respondent] could meet thatschedule, that we don't have a contract " Investigationrevealed that two of these service failures were attributableto Hall's fault .6 After that, Therriault verbally warned Hall"that [the Respondent] would not tolerate service failureswithout a valid excuse."On' May 7 7 Hall was three-fourths of an hour late at thepickup point in a run to Hartford (Heublein, Inc.) becausehe overslept.On July 22 Hall was assigned a run to Hartford(HeubleinInc.) with an appointment time of 7:30 a.m. Hewas sickle night before, as a result of which he oversleptand did not arrive at the pickup point until noon--4 1/2hours late. The distillery complained to the Commission.Perley Savoy, superintendent of the Commission's ware-house, telephoned to the Respondent and inquired what5An employer "may even make a prediction as to the precise effects hebelieves unionization will have on his company."N.LR.B v. Gissell PackingCompany, Inc.,395 U.S. 575, 618.6On February 3, he was 2 1/2 hours late at the pickup point. OnFebruary 17 he was again 2 1/2 hours late at the pickup point4Hereaftei the year intended is 1971 unless otherwise noted.8The findings regarding the Themault-McKay conversations are basedhad happened. When it was explained to Savoy that thedriver had overslept, Savoy notified the Respondent'sspokesman "that if this driver couldn't improve and bethere on time for these pickups, that they should replacehim." The Respondent accepted Hall's explanation "as avalid excuse."On November 4 Hall was assigned a run to Peekskill,with an appointment time of 8 a.m. He overslept andarrived at the pickup point at 11:45 a.m.-3-3/4 hours late.Sometimes afterHall returned to the Respondent'sterminal Charles McKay asked Hall what had happened.Hall replied that he had overslept. Therriault, who waspresent, commented that Hall "should get another alarmclock." Therriault further told Hall that "whether or not[the Respondent] was going to be successful depended onmaintaining schedules and appointment times.""Early in November Hall, after discussing the matter withtwo other truckdrivers in the Respondent's employ,contacted the Union. During the first week in November ameeting was held in Hall's home attended by a representa-tive of the Union, Hall, and Stephen McKay. The matterof organizing the Respondent's drivers was discussed.After this Hall continued to confer with Stephen McKayabout the Union at the Respondent's terminal, on the road,and at the Commission's warehouse. Hall also talked abouttheUnion to a third driver by telephone and a fourth inperson at the Respondent's terminal. Hall continued theseactivitiesuntil "probably a couple of weeks" before hisdischarge. Leo Tully, then a driver for Law Motor Freightwho occasionally worked part time for the Respondent,and Stephen Monas, then a warehouseman employed byLaw Warehouses, Incorporated, also knew that Hall wasactive in attempting to bring the Respondent's drivers intothe Union. It is in this context that Therriault questionedStephenMcKay about the Union, as described above.On November 30 Hall was assigned a run to Montreal(Seagram's) with an appointment time of 7:30 a.m. Hearrived at 2 p.m.-64/2 hours late, because of inclementweather.On another run to the same distillery onDecember 3, with an appointment time of 8 a.m., Hallarrived at noon-4 hours late-because of a breakdown.On December 6 Hall was assigned to' a run toHammondsport (Taylor Wines), with an appointment timeof 3 p.m. He departed from the Respondent's terminalbetween 7:30 and 7:50 a.m. Charles McKay, who saw himleaving, shook his head negatively at Hall, indicating thatHall was leaving rather late and would have to drive fast tomake the appointment on time. In the late morning orearly afternoon of that day Charles McKay told Therriaultthat Hall had left rather late that morning, and predictedthat the Respondent would receive a complaint about hisbeing late. Sometime later, probably around 3:30 p.m.,Therriault asked McKay: "Have you heard from TaylorWine yet?" McKay replied: "No.."8 Hall actually arrivedat Hammondsport at about 3:30 p.m.-l/2 hour late-buton Charles McKay's credited testimony. Themault testified that at about 4p in. that day McKay stated that he (McKay) had just received a telephonecall informing him that the Respondent's truck had not yet arrived at thepickup point, Taylor Wines. McKay denied that he received any suchtelephone call, or that he had told Therriault that he had received such acall. I do not credit Themault's version. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDthe papers he handed in indicate that he arrived at 3 p.m.,on time.Hall returned to the Respondent's terminal on themorning of December 7. Charles McKay remarked thatHall had "left kind of late . . . really cut it kind of short"and asked how he "made out." Hall replied: "I didn't haveno trouble."McKay mquired: "Did you get any com-plaints?" and Hall answered: "No."On December 9 Hall came back from a run at about 4:30p.m. and turned in his papers. He was called into theconference room by Therriault who stated: "Well, we trieditout and it didn't work out. You've gotten too expensiveand you're going to be discharged." Hall asked: "Why, fortoday? You don't even know what happened today." WhenTherriaultaskedwhat had happened that day, Hallexplained that his personal car would not start. Therriaultremarked: "Well, you use that excuse all the time anyway."Angry, Hall denied that he had previously claimed that hiscar was not working properly. Therriault asked: "Whatabout the 6th?" and Hall answered: "I wasn't late the 6th."Therriault responded: "Charlie seen you leave late." Halldenied that he had left the terminal late. Themault said:"All the other habituallateness."Hall asked Therriault "toshow me where I had been late all these times." Therriaultdeclined to do so on the ground that he "didn't have time"to "drag out all the papers." Hall then left the Respon-dent'sterminaland, so far as the record shows, has neverreturned.That evening Hall saw Charles McKay at a bowlingalley.McKay asked Hall how he "made out." Hall repliedthatMcKay must know. McKay responded that Therriaultasked McKay if he could "get along without number 40[Hall's tractor] for the next day." Hall asked what timeanyone knew he was late and McKay answered that hedidn't know Hall had been late and had received nocomplaint. Hall asked what time it was when Therriaultasked McKay if he could get along without number 40 andMcKay replied around noon. Hall then pointed out: "Iwas fired before anyone knew I was late." McKayremarked that Hall "was being fired for the 6th." Hallprotested:"Iwasn't late the 6th." McKay responded:"You left late." Hall denied this, declaring: "I've alwaysleft at that time and no one never said nothing about it."This ended the conversation.9 So far as the record shows,there has been no further communication between Halland the Respondent.Hall applied for unemployment benefits, but was turneddown. He appealed. The Appeal Tribunal of the Depart-ment of Employment Security of the State of NewHampshire, after a hearing, affirmed by a 2 to 1 vote. Themajority decision reads, in pertinent part:The claimant . . . was discharged on December 9, 1971because he was about one and one-half hour latereporting for work on that day. The claimant testifiedthat he had been late about six times from aboutfifteenminutes to three hours during . . . his employment.Hall appealed to the Commissioner, who declined tochange the decision of the Appeal Tribunal, and advisedHall of his right to appeal to Superior Court. However, nofurther appeal was taken.2.Contentions of the partiesThe GeneralCounsel maintains that the Respondentharbored animus toward the Union.He also contends thatHall"was the spearhead for the Union organizingcampaign"at the Respondent's terminal and that theRespondent knew of Hall's role.Finally,theGeneralCounselurges that the reasons assigned for Hall'sdischargewere "merely pretextual," and that the realreason was"Hall's union activity."In this connection, theGeneral Counsel points to the testimony of Therriault thathe decided on December 7 to discharge Hall and arguesthat this"makes entirely irrelevant the issue of whetherHallwas involved in an unjustified service failure onDecember 9th."The Respondent, conversely, contends that the record "isabsolutely devoid of any objective evidence that Respon-dent had knowledge of Ronald Hall's union organizationalactivities"and that such proof"isessential to theestablishment of his discharge as discriminatory." In anyevent,argues the Respondent,Hallwas let go "forjustifiable cause," namely, as Therriault described it in histestimony,"because of his continuous lateness resulting inservice failures after many warnings."3.ConclusionsIn support of his contention that the Respondentharbored union animus, the General Counsel points toLaw's admissionon cross-examination:Q. (By Mr. Kowal)Were you opposed to unioniza-tion of your drivers at Bulk Haulers?A.Yes.Based on that testimony,in agreement with the GeneralCounsel,it is concluded that the Respondent was, at allmaterial times,opposed to unionization of its truckdrivers.It is also quite clear from the record,as the GeneralCounsel contends,thatHall was the most active unionsupporter in the Respondent's employ.I so find.We come then to the crucial question of the Respon-dent's knowledge of Hall's union activities. The GeneralCounsel supports his contention that such knowledge hasbeen proven with the following arguments:(1) StephenMonas knew of Hall's union activities.He was a supervisoremployed by Law Warehouses,Incorporated,and hisknowledge is imputable to the Respondent because theRespondent,Law Motor Freight, and Law Warehouses,Incorporated,together constitute a single employer; (2) theRespondent knew that Hall was a union member at thetime he washired bytheRespondent;(3)Hall was achronic complainer and dissatisfied with working condi-tions;(4) Therriault learned from Stephen McKay beforeHall's discharge that McKay had been approached by theUnion; and(5) from the small size of the operation it mayreasonably be inferred that Hall's union activities,a matterof "common knowledge throughout Respondent's opera-tions,"came to the attention of management. Let usexamine these arguments.1.In view of Law's control of the labor policies of allthree corporations, I agree with the General Counsel that9The findings concerning the Hall-McKay conversation at the bowlingwas not questioned about this incident.alley are based on Hall's undemed testimony Although McKay testified, he BULK HAULERStogether they constitute a single employer. However, Law'stestimony regarding Monas' lack of authority is convinc-ing. ][ conclude, contrary to the General Counsel, that theGeneral Counsel has not demonstrated that Monas wasclothed with any of the attributes of supervisory statusspelled out in Section 2(11) of the Act. His knowledge isaccordingly not imputable to the Respondent.2.It is true, as the General Counsel points out, that theRespondent knew that Hall had been a union memberwhen he had worked for Law Motor Freight and at thetime the Respondent hired him. But it is quite a differentmatter to infer from this fact that Hall supported theUnion enthusiastically. For the Respondent well knewthat, had Hall not joined the Union as required by the thenexisting contract between the Union and his then employ-er, he would have jeopardized his job. Accordingly, in myopinion, the Respondent's knowledge of Hall's unionmembership, viewed in this light, is of no real significance.3.Hall'scomplaints about working conditions, asreflected in the record, were registered as an individual,and not as spokesman for others. The General Counseldoes not contend that such activities were protected bySection 7 of the Act. But he takes the position that from thefact of Hall's chronic complaining, the Respondent mighthave inferred his enthusiasm for the Union. To me, thisdoes not follow logically.4.The General Counsel states in his brief: "Therriaultonly found out about the union campaign on .. .December 3." This lacks record support. The evidenceindicates that Themault had questioned other employeespreviously (although details are lacking). He testified: "Ihad known . . . for some time that there had been talk [ofa union] on and off." All that Therriault learned fromStephenMcKay was that at an unspecified time someunidentified: person or persons had approached McKayabout the Union. Neither Hall nor any other individualwas mentioned by either Therriault or McKay. There wasnot even any indication that the approach had been madeby one of the Respondent's employees. To expand this intoknowledge that Hall was the responsible individual is tobuild an inference on an unsound base, and is unjustifiedon this record.5.Finally the "common knowledge" of Hall's activerole in the Union's campaign was confined, so far as therecord shows, to nonsupervisory employees. It is true thatthe small size of the Respondent's work complement (lessthan 100 if all three corporations are considered as a singleemployer) would bring it within the ambit of the Board's10SeeHadley Manufacturing Corporation,108 NLRB 1641, 1650.11Laboratory Equipment Corporation, et al,146 NLRB 1247. See alsocases cited in fns 10 and 11, on page 1252 thereofLong Island AirportLimousine Service Corp,191 NLRB No. 16, cited by the General Counsel isdistinguishable on its facts11 In the event no exceptions are filed as provided by Sec. 102.46 of the393so-called "small plant doctrine." This permits-but doesnot compel-presumption in small plants that manage-ment soon learns of union activities and the identity ofunion supporters. However, it is nota per sedoctrine.ioHere, in my opinion, any such presumption is overcome bythe denials of Law and Therriault that they had anyknowledge of Hall's prounion activities until after hisdischarge.These denials were not unreasonable, andwithstood vigorous cross-examination.Moreover, heresome of the union activities took place by telephone or inplaces away from the Respondent's terminal.While the matter is not entirely free from doubt, it isconcluded that the General Counsel has failed to demon-strate by a preponderance of evidence that the Respondentwas aware or suspected, at the time of Hall's discharge,that Hall was an active proponent of the Union. Thus anessential element of a discriminatory discharge is mis-sing.11 In this posture of the case, noprima facieviolationhaving been proven, it is unnecessary to evaluate theRespondent's defense that Hall was discharged for goodcause.Upon the above findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Bulk Haulers, Inc., is, and at all material times hasbeen, an employer within the meaning of Section 2(2) oftheAct, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Chauffeurs, Teamsters, Warehousemen and Helpers,Local 633, of New Hampshire, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is, and at all material times hasbeen, a labor organization within the meaning of Section2(5) of the Act.3.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) or (3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 12ORDERThe complaint is dismissed in its entirety.rules and regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the rules and regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes.